November 1, 1995
                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1060 

                     CHRISTOPHER TURNER,

                    Plaintiff, Appellant,

                              v.

                   MCCARTHY PAYNE, ET AL.,

                    Defendants, Appellees.

                                         

                         ERRATA SHEET

The opinion of  this court issued  on October 31, 1995  is amended
as follows:

On page 3, line 5 from bottom, delete "Aside from the fact that".

October 31, 1995        [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 95-1060 

                     CHRISTOPHER TURNER,

                    Plaintiff, Appellant,

                              v.

                   MCCARTHY PAYNE, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. Michael Ponsor, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
              Selya and Boudin, Circuit Judges.                                                          

                                         

Christopher Turner on brief pro se.                              
Scott  Harshbarger,  Attorney  General,  and   William  J.  Meade,                                                                             
Assistant Attorney General, on brief for appellees.

                                         

                                         

          Per  Curiam.   Christopher Turner,  a Massachusetts                                 

prisoner, appeals pro se the dismissal of his complaint under

42 U.S.C.   1983.  We affirm.

     Turner's complaint  was  filed  on  February  28,  1994.

Named as defendants were (1) two Assistant District Attorneys

who had  prosecuted charges  against Turner stemming  from an

arrest in June  1990 while  Turner was on  parole, (2)  three

Massachusetts parole officers who later  brought him in on  a

parole violation  warrant related to that arrest, and (3) the

Chairperson of  the Massachusetts Parole Board.   The charges

underlying the June 1990 arrest were dismissed with prejudice

on  September  19, 1990.    The  essence of  the  complaint's

allegations is  that use of those  dismissed charges resulted

in Turner's parole revocation and deprived him of due process

of law in violation of the Fourteenth Amendment.

     The  district court  found  that the  lawsuit was  filed

beyond the statute of limitations  and was time-barred.   The

applicable statute of limitations  for   1983 actions arising

in Massachusetts requires that  such claims be brought within

three years.    Street v.  Vose, 936  F.2d 38,  39 (1st  Cir.                                           

1991); Mass. Gen. L. ch. 260,    2A.  Turner does not dispute

that three years is the correct limitations period.   Rather,

Turner  argues  that,  for  various  reasons, the  applicable

period in which to sue should be suspended.  

                             -3-

     First,  Turner  claims that  his  status  as a  prisoner

prevented a  timely filing  of his complaint.   However,  the

Massachusetts tolling  statute, Mass. Gen.  L. ch. 260,    7,

deleted imprisonment as  a tolling condition  in 1987.1   Id.                                                                         

at  40-41 & n.4.   In addition, assuming  that Turner's claim

accrued  between June  14,  1990, when  he was  arrested, and

September 19, 1990, when those charges were dismissed, Turner

has not been continuously  incarcerated since then.  Turner's

filings  indicate  that after  the  charges  were dropped  in

September 1990, he was  released on parole in  December 1990,

and remained on supervised release until September 1991, when

his parole was revoked.

     Second,  Turner  contends that  he  was  unaware of  the

pertinent   limitations  period  because   of  the  allegedly

inadequate law library and  legal assistance available at the

Disciplinary  Department Unit at  M.C.I. Cedar  Junction, the

restricted  unit where he  was confined  for over  two years.

Turner appears  to claim that such  conditions of confinement

were a legal disability sufficient to toll the running of the

three year  limitations period.  While  equitable tolling has

                                                    

1.  To the  extent that Turner contends  that the limitations
period should  be tolled  under Mass. Gen.  L. ch.  260,    7
because of mental incompetence, that claim was not before the
district  court and no basis for such  a claim appears in the
record.  In the  same vein, Turner's reliance on  Wheatley v.                                                                      
AT  &  T Co.,  418  Mass. 394,  636  N.E. 2d  265  (1994), is                        
misplaced.    Wheatley  held  that  an  equivocal  employment                                  
termination notice did not trigger the running of the statute
of limitations. 

                             -4-

been  applied in   1983  cases, see, e.g.,  Lown v. Brimeyer,                                                                        

956 F.2d  780, 782 (8th Cir.),  cert. denied, 113  S. Ct. 176                                                        

(1992); Smith v. Chicago Heights, 951 F.2d 834, 839 (7th Cir.                                            

1992), the application of the doctrine is inappropriate here.

Turner states  that after his  return to prison  he consulted

with  two attorneys, and, moreover, does  not allege that his

access  to the prison law library was denied or restricted at

anytime or that it  did not contain the basic tools for legal

research.  See Wilson v. Geisen, 956 F.2d  738, 742 (7th Cir.                                           

1992).   In  short, Turner  failed to  show that  despite his

diligence, he could not obtain the information needed to file

his  complaint on time.  See Cada v. Baxter Healthcare Corp.,                                                                        

920  F.2d 446, 451-52 (7th Cir. 1990), cert. denied, 501 U.S.                                                               

1261 (1991).

     Since Turner's claims--based on events  that occurred in

1990--accrued more than  three years prior  to the filing  of

this complaint in February 1994, they were properly dismissed

by the district court as time-barred.

     Accordingly,  the judgment  of  the  district  court  is

affirmed.   The defendants'  motion to dismiss  the appeal as                    

untimely is denied as moot.                              

                             -5-